IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50219
                           Summary Calendar



GILBERTO VALADEZ,

                                           Plaintiff-Appellant,

versus

EL PASO COUNTY; ET AL.,

                                           Defendants,

EL PASO COUNTY; LEO SAMANIEGO,
Sheriff, Individually and in
His Official Capacity,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. EP-00-CV-203-H
                          --------------------
                           September 21, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gilberto Valadez appeals the district court’s grant of the

defendants’ motions for summary judgment and judgment on the

pleadings.     Valadez argues that the district court should not

have granted summary judgment to the County and Sheriff Samaniego

in his official capacity because the alleged illegal entry and

search of his home was conducted pursuant to Samaniego’s tacit

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50219
                                  -2-

policy of ratification.   He relies on Sharp v. City of Houston,

164 F.3d 923 (5th Cir. 1999) for this proposition.   Valadez

presents no argument on the other issues that were addressed in

the district court’s order granting the defendants’ motions.

Accordingly, these issues are abandoned.    See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Valadez’s reliance on Sharp is misplaced.    Unlike Sharp,

Valadez has not shown that the conduct of which he complains was

so widespread that Samaniego and the County should have, in the

exercise of reasonable care, known of and remedied it.   Rather,

Valadez has presented evidence of only a single, isolated

incident of wrongdoing that was not undertaken in accordance with

official policy.    This is insufficient to establish liability on

the part of the appellees.    See Oklahoma City v. Tuttle, 471 U.S.

808, 823 (1985)(plurality opinion).    Valadez has not shown that

the district court erred in granting the defendants’ motion for

summary judgment.    See Topalian v. Ehrman, 954 F.2d 1125, 1131

(5th Cir. 1992).    Accordingly, the judgment of the district court

is AFFIRMED.